DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and claims 1-15 in the reply filed on 11 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a body configured… to provide information to a passenger of the mobility through a display” which seems to indicate that the display is functional.  Claim 2 recites “when the mobile device is disposed inside the clamp, the mobile device is supported and held inside the clamp or on a top portion of the display” It is unclear if the display must be present or if it is merely functionally claimed. For this reason the scope of claim 1 is unclear. For the purpose of examination, it is assumed that the display is functional, and thereby a body capable of supporting a display or including a display meets this limitation.
Claims 2-15 are rejected as depending from claim 1 and therefore incorporating the indefinite scope. 
Claim 14 recites “a locking device… fixes the mobility to an external device with the body coupled to a portion of the mobility” it is unclear if this limitation is intended to positively claim the mobile device and the external device or if these features are intended to be merely functional. For this reason, the scope of claim 14 is indefinite. For the purpose of examination, it is assumed that this is functional. I.e. the locking device is structurally capable of fixing the mobility to an external device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (CN 108638974 A).
Regarding claim 1, Xiong discloses a mobile device holder capable of being placed on a mobility, the mobile device holder comprising, a body (Figs. 3-6) configured to be coupled to or separated from a properly configured upper end portion of the mobility and to provide information to a passenger of the mobility through a display disposed on a top of the body (Figs.4 and 5), and a clamp (70/80) mounted at a side of the body and configured for selectively holding a mobile device (Fig. 4).
Regarding claim 2, Xiong discloses when the mobile device is disposed inside the clamp, the mobile device is supported and held inside the clamp or on a top portion of the display (Fig. 4).
Regarding claim 3, Xiong discloses the body includes an upper module (20/30) and a lower module (10), wherein the upper module is selectively unfolded from the lower module and the mobile device is configured to be held on a separation surface (31) of either of the upper module and the lower module, and wherein the lower module is configured to be coupled to or separated from a properly configured upper end portion of the mobility.
Regarding claim 5, Xiong discloses when the upper module is unfolded from the lower module, the mobile device is supported and held by the separation surface of the upper module (31) and the separation surface of the lower module (90).
Regarding claim 8, Xiong discloses when the upper module is unfolded from the lower module, a holding angle of the mobile device is adjusted in accordance with an unfolding angle of the upper module (Figs. 3 and 4).
Regarding claim 9, Xiong discloses when the upper module is unfolded from the lower module, a holding angle of the mobile device is adjusted in accordance with angles of the separation surfaces of the upper module and the lower module (Figs. 3 and 4).
Regarding claim 13, Xiong discloses a configuration the body is structurally capable of acting as a support that supports the mobility at least in part when the body is separated from the upper end portion of the mobility and coupled to another portion of the mobility as the material of the device is structurally capable of supporting some amount of weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Wang (CN 106184029 A).
Regarding claim 4, Xiong discloses a lower support which is selectively slid is slidably mounted in a side of the lower module (noting portions 111/70), but does not specifically disclose the clamp is disposed on a side of the upper module.
Wang teaches the ability to have a similar device holder including an upper module (2) including a clamp (4) disposed on a side of the upper module.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include clamping portions on the upper module because such a change would allow another securing structure between the mobile device holder and the mobile device thereby further preventing the mobile device from separating from the holder accidentally. 
Regarding claim 6 modified Xiong discloses the upper module is unfolded from the lower module, the mobile device is disposed inside the clamp (noting clamp 4 of Wang) and the lower support (between 70 and adjacent 111 of Xiong).
Regarding claim 7 modified Xiong discloses a device such that when the upper module is folded over or unfolded from the lower module, the lower support protrudes and is configured to carry a load (Fig. 4).

Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Yu (US 2019/0291804 A1).
Regarding claims 10-11 Xiong does not specifically disclose an anti-sliding portion is formed on a portion that comes in contact with the mobile device of the clamp or the body or wherein when the upper module is unfolded from the lower module and the mobile device is held on the separation surface, an anti-sliding portion is formed on a portion that comes in contact with the mobile device.
Yu teaches the ability to have an anti-sliding portion formed on a portion that comes in contact with the mobile device of the clamp or the body, and when the upper module is unfolded from the lower module and the mobile device is held on the separation surface, an anti-sliding portion is formed on a portion that comes in contact with the mobile device (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include an anti-sliding portion where the support contacts the mobile device because such a change would help ensure that the mobile device is held securely and prevent sliding movement of the mobile device as suggested by Yu.
Regarding claim 15, Xiong does not specifically disclose the mobility is a scooter and the body is disposed on an upper end portion of the scooter.
Yu teaches the ability to provide a similar device on an upper end of a scooter (Paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and dispose the device on a scooter because such a change would allow the benefits of the mobile device support of Xiong device to be utilized on a scooter similar to that of Yu.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Li (CN 110380483 A).
Regarding claim 12, Xiong does not specifically disclose a battery is disposed in the body, the mobile device is charged by the battery in the body when the mobile device is disposed on the body, and the battery is configured to be charged with the body separated from the mobility.
Li teaches the ability to have a mobile device support including a body, a battery (330) is disposed in the body, the mobile device is charged by the battery in the body when the mobile device is disposed on the body, and the battery is structurally capable of being charged with the body separated from a mobility.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include a battery in the body configured to charge the mobile device because such a change would help ensure that the mobile device has a sufficiently charged battery when the device is disposed on the mobile device holder as demonstrated by Li. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Boyer (US 5,114,060 A).
Regarding claim 14, Xiong does not specifically disclose a locking device is disposed on a side of the body and fixes the mobility to an external device with the body coupled to a portion of the mobility.
Boyer teaches the ability to have a mobile device support including a locking device (50) disposed on a side of the body (Fig. 1) and is structurally capable of fixing the vehicle to an external device via the body coupled to a portion of the mobility to the degree that a cable can be threaded through the locking device or the locking device is structurally capable of locking the body to a properly sized and configured external device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include a locking device similar to that of Boyer that is capable of both locking an upper and lower portions together to prevent opening thereof, as well as lock the device to an external device because such a change would allow the mobile device to be held more securely against removal from the interior of the support as well as provide some level of security to prevent the vehicle on which the support is attached from being separated from a properly sized and shaped external device.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734